Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11271964. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the elements of the instant application and/or the equivalents.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5, 9-12, 14-15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 11075930 to Xavier in view of US 20200389486 to Jeyakumar.

Regarding claim 1,
Xavier teaches a computing platform, comprising: 
at least one processor; a communication interface; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 

monitor a first plurality of messages received by a messaging server associated with an operator (col. 2:17-35, col. 3:35-55, monitoring emails); 

detect that a first message of the first plurality of messages is potentially malicious (col. 2:17-35, col. 2:38-50, col. 3:35-55, detection of malicious email); 

in response to detecting that the first message of the first plurality of messages is potentially malicious, execute one or more protection actions (col. 3:15-37, col. 7:1-30, post processing operations on malicious emails); 

monitor a second plurality of messages received by the messaging server associated with the operator (col. 2:38-65, col. 3:35-55); 

detect that a second message of the second plurality of messages is potentially malicious (col. 2:50-65, detection of second malicious email); 

generate a second alert message comprising information indicating that the first message of the first plurality of messages and the second message of the second plurality of messages comprise a malicious campaign of messages targeting customers of an external entity; and send, via the communication interface, to a computer system of the external entity, the second alert message comprising the information indicating that the first message of the first plurality of messages and the second message of the second plurality of messages comprise the malicious campaign (col. 2:18-65, col. 4:25-40, col. 6:1-36, col. 11:49-67, email campaign detection engine, generation and transmission of alert that group of malicious emails comprise a campaign).
Xavier fails to teach but Jeyakumar teaches:

identify an external entity being impersonated in the second message of the second plurality of messages (¶ 17-18, 89, 96-97, campaign-based attacks, identification of entity); 

identify that the external entity is also being impersonated in the first message of the first plurality of messages (¶ 18, 70, 89, 96-97, 213, identification of entity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of . The motivation to do so is that the teachings of  would have been advantageous in terms of (Jeyakumar, ).


Regarding claim 4, 18, 
Xavier teaches:
wherein detecting that the first message of the first plurality of messages is potentially malicious comprises identifying that the first message of the first plurality of messages contains spam content (col. 9:50-67, col. 14:45-55, spam).

Regarding claim 5, 
Xavier teaches:
wherein detecting that the first message of the first plurality of messages is potentially malicious comprises identifying that the first message of the first plurality of messages contains phishing content (col. 9:50-67, col. 14:45-55, phishing).


Regarding claim 9, 14,
Xavier teaches:
wherein executing the one or more protection actions comprises: 

generating a third alert message comprising information associated with the first message of the first plurality of messages; and sending, via the communication interface, to the messaging server associated with the operator, the third alert message comprising the information associated with the first message of the first plurality of messages, wherein sending the third alert message to the messaging server associated with the operator causes the messaging server associated with the operator to write one or more log lines to one or more system logs associated with the operator (abstract, col. 8:25-40, reports comprising results of email campaign).

Regarding claim 10,
Xavier teaches:
wherein executing the one or more protection actions comprises: 

identifying the external entity associated with the potentially malicious content included in the first message of the first plurality of messages; generating a third alert message comprising information associated with the first message of the first plurality of messages; and sending, via the communication interface, to the computer system of the external entity associated with the potentially malicious content included in the first message of the first plurality of messages, the third alert message comprising the information associated with the first message of the first plurality of messages (see at least col. 4:40-60).

Regarding claim 11,
Xavier teaches:
wherein identifying the external entity associated with the potentially malicious content included in the first message of the first plurality of messages comprises identifying the external entity associated with the potentially malicious content included in the first message of the first plurality of messages based on one or more templates associated with the external entity (col. 3:15-67, col. 4:1-5, col. 6:15-35, col. 10:25-45).



Regarding claim 12,
Xavier teaches:
wherein generating the third alert message comprising the information associated with the first message of the first plurality of messages comprises inserting, into the third alert message, information indicating that the first message of the first plurality of messages is associated with the malicious campaign of messages targeting users associated with the external entity (abstract, col. 8:25-40).

Claim 15, 20 are addressed by similar rationale as claim 1.



Claim(s) 2-3, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xavier and Jeyakumar in view of US 20190014143 to Syme.

Regarding claim 2, 16,
Xavier fails to teach but Syme teaches:
wherein monitoring the first plurality of messages received by the messaging server associated with the operator comprises: sending, via the communication interface, to the messaging server associated with the operator, a request for new messages being processed by the messaging server associated with the operator; and receiving, via the communication interface, from the messaging server associated with the operator, the first plurality of messages (¶ 30, 44, requesting and obtaining messages).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Syme. The motivation to do so is that the teachings of Syme would have been advantageous in terms of facilitating the identification of malicious messaging accounts (Syme, ¶ 14-17). 


Regarding claim 3, 17,
Xavier fails to teach but Syme teaches:
wherein monitoring the first plurality of messages received by the messaging server associated with the operator comprises: monitoring one or more short message service (SMS) messages received by the messaging server for delivery (¶ 25). Motivation to include Syme is the same as presented above. 
Syme discloses monitoring common electronic messages such as email or SMS (¶ 25) but
does not explicitly indicate that the monitoring extends to MMS or RCS (i.e. “monitoring one or
more multimedia messaging service (MMS) messages received by the messaging server for
delivery; or monitoring one or more rich communication services (RCS) messages received by
the messaging server for delivery”). However, Official Notice is taken that MMS and RCS are
common electronic message types.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to include MMS and RCS with Syme because Syme is directed to
improving computer security related to electronic messages and MMS and RCS are common
electronic messages.




Claim(s) 13 rejected under 35 U.S.C. 103 as being unpatentable over Xavier and Jeyakumar in view of US 20120311703 to Yanovsky.

Regarding claim 13,
Xavier fails to teach but Yanovsky teaches:
wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 

detect that a third message of the first plurality of messages has changed from a legitimate state to a malicious state; and in response to detecting that the third message of the first plurality of messages has changed from the legitimate state to the malicious state: 
generate a fourth alert message comprising information indicating that the second message of the first plurality of messages is malicious; and send, via the communication interface, to the messaging server associated with the operator, the fourth alert message comprising the information indicating that the third message of the first plurality of messages is malicious (¶ 56, message marked as legitimate now considered spam and issuance of associated alert).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to include the teachings of Yanovsky. The motivation to do so is
that the teachings of Yanovsky would have been advantageous in terms of providing
notifications of false negatives (Yanovsky, ¶ 56).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445